DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2020-0101435   Republic of Korea   08/12/2020).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on 01/22/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 01/22/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 17-19 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by YANG (US 2012/0294093 A1 hereinafter “Yang”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Yang, for example in Figs. 1-7, discloses a memory device (see for example in Fig. 1 related in Figs. 2-7) comprising: a memory cell array (e.g., memory array 110; in Fig. 1 related in Figs. 2-7); a page buffer group (e.g., page buffer group 150; in Fig. 1 related in Figs. 2-7) connected to the memory cell array (e.g., memory array 110; in Fig. 1 related in Figs. 2-7) through a plurality of bit lines (e.g., BLs; in Figs. 1-7); and a voltage generator (e.g., voltage generator 130; in Fig. 1 related in Figs. 2-7) configured to generate voltages to apply to each of a plurality of page buffers (e.g., PB1 to PBm; in Fig. 1 related in Figs. 2-7) included in the page buffer group (e.g., page buffer 150; in Fig. 1 related in Figs. 2-7), wherein each of the plurality of page buffers includes a precharge circuit (e.g., precharge circuit 230; in Fig. 2 related in Figs. 1, 3-7) configured to control potential levels of the plurality of bit lines to be maintained at precharge levels (e.g., BLe to be maintained at precharge levels; in Figs. 5-6 related in Figs. 1-4, 7).  
	Regarding claim 2, Yang, for example in Figs. 1-7, discloses wherein the precharge circuit includes a first transistor (e.g., preharge circuit 230; in Fig. 1 related in Figs. 2-7) that 
Regarding claim 3, Yang, for example in Figs. 1-7, discloses wherein when a memory cell connected to the bit line connected to the second transistor is selected for a program operation (see for example in Fig. 1 related in Figs. 2-7), the voltage generator generates a voltage for turning off the first transistor (see for example in Fig. 1 related in Figs. 2-7) during an operation of increasing a potential of the bit line connected to the second transistor among the plurality of bit lines (e.g., BLe to be at precharge levels; in Figs. 4-6 related in Figs. 1-3, 7).  
Regarding claim 4, Yang, for example in Figs. 1-7, discloses wherein the voltage generator generates the voltage for turning off the first transistor until an operation of applying a verify voltage to a selected word line to which the selected memory cell is connected is completed (see for example in Figs. 4-6 related in Figs. 1-3, 7).  
Regarding claim 5, Yang, for example in Figs. 1-7, discloses wherein the voltage generator generates a voltage higher than a default program voltage, corresponding to target program state of the selected memory cell, by an offset voltage and applies the generated voltage to the selected word line (see for example in Figs. 4-6 related in Figs. 1-3, 7).  
Regarding claim 6, Yang, for example in Figs. 1-7, discloses wherein when none of memory cells connected to the bit line connected to the second transistor is a target for a program operation, the voltage generator generates voltages for turning on the first transistor and the second transistor during an operation of increasing a potential of the bit line connected to the second transistor among the plurality of bit lines (see for example in Figs. 4-6 related in Figs. 1-3, 7).  

	Regarding Independent Claim 17, Yang, for example in Figs. 1-7, discloses a method of operating a memory device (see for example in Fig. 1 related in Figs. 2-7) comprising a memory cell array (e.g., memory array 110; in Fig. 1 related in Figs. 2-7), a plurality of page buffers (e.g., PB1 to PBm; in Fig. 1 related in Figs. 2-7) connected to the memory cell array through a plurality of bit lines (e.g., BLs; in Figs. 1-7), and a voltage generator (e.g., voltage generator 130; in Fig. 1 related in Figs. 2-7) configured to generate voltages applied to each of the plurality of page buffers (e.g., within page buffer 150; in Fig. 1 related in Figs. 2-7), the method comprising: increasing a potential of the plurality of bit lines (e.g., BLe to be maintained at precharge levels; in Figs. 5-6 related in Figs. 1-4, 7) during a program operation (see for example in Figs. 1-7); performing a program on a selected memory cell among a plurality of memory cells included in the memory cell array (see for example in Figs. 4-6 related in Figs. 1-3, 7); and performing verification on the selected memory cell (see for example in Figs. 4-6 related in Figs. 1-3, 7), wherein potential levels of the bit lines precharged in performing the program are maintained until performing the verification (e.g., BLe to be maintained at precharge levels; in Figs. 5-6 related in Figs. 1-4, 7).  
Regarding claim 18, Yang, for example in Figs. 1-7, discloses wherein increasing the potential of the plurality of bit lines includes precharging bit lines to which memory cells except 
Regarding claim 19, Yang, for example in Figs. 1-7, discloses wherein performing the program on the selected memory cell includes precharging a bit line to which the selected memory cell is connected among the plurality of bit lines (see for example in Figs. 4-6 related in Figs. 1-3, 7).  
Allowable Subject Matter
Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior arts of record fail to teach or suggest a memory device as recited in claim, and particularly, wherein each of the plurality of page buffers comprises: a latch configured to store data; a data transmitter configured to transmit the data stored in the latch; and a sixth transistor configured to connect the latch, the data transmitter, and any one of the plurality of bit lines.  
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. HAN (US 2010/0182844 A1), PARK et al (US 2014/0056069 A1 hereinafter “Park”) and YANG (US 2012/0294093 A1 hereinafter “Yang”), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
 an integrated circuit coupled to a nonvolatile memory cell array through a first bit line, the integrated circuit comprising: a first path through which a power voltage is transferred to a node during a first program operation of programming a memory cell coupled to the first bit line; a second path through which the power voltage is transferred to the first bit line during a second program operation of programming a memory cell coupled to a second bit line to precharge the first bit line to the power voltage without performing discharge during the second program operation; and a transistor configured to couple the node to the first bit line in response to a turn-on signal having a turn-on level during the first program operation to precharge the first bit line to the turn- on level less a threshold voltage level of the transistor without performing discharge during the first program operation, wherein each of the first and second program operations comprises a program phase and a verify phase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THA-O H BUI/Primary Examiner, Art Unit 2825